DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on October 17, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 17, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lubart et al (U.S. Patent Publication No. 2014/0008374) in view of Schmitt et al (U.S. Patent # 9,815,118).
	In the case of claim 1, Lubart teaches a process for forming a vacuum insulator in the form of a vacuum insulation panel comprised of multiple layers of insulation material separated by layer cavities (Abstract and Page 1 Paragraph 0002). The insulator 10 comprised a first layer 102, a second layer 106 and at least one support member extending between the first layer 102 and the second layer 106 in the form of projections 104a and 104b which formed an open cavity 108 wherein the parts of the insulator 10 was formed by a three-dimensional printing process (Pages 1-2 Paragraph 0023, Pages 6-7 Paragraph 0067 and Figure 1). Lubart teaches that the cavity 108 formed a substantially vacuum environment (Page 2 Paragraph 0024). Furthermore, Lubart teaches that the insulator material was formed from metals (Page 9 Paragraph 0099).
	Though Lubart teaches that the article/vacuum insulator was formed by three-dimensional printing Lubart does not teach that the article was formed by depositing a filament via a filament delivery device, wherein the filament included a sacrificial binder and a powder followed by removing substantially all the binder and sintering the article.
	Schmitt teaches an additive manufacturing/three-dimensional printing process for fabricating a multi-part assembly (Abstract). The process of Schmitt comprised a fused filament fabrication system wherein a green body was formed by depositing a filament comprised of a binder and a suitable sinterable powder including metal powders from a filament delivery device/printer (Column 4 Lines 22-51 and Column 12 Lines 12-52). After depositing the filaments of material to form the green body some or all of the binder is removed followed by sintering the body to form the assembly (Column 5 Lines 4-43 and Column 9 Line 29 through Column 10 Line 3).
	Based on the teachings of Schmitt, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the insulator of Lubart by the fused filament process of Schmitt because Schmitt taught a known three-dimensional printing process for forming a multi-part article comprised of metal.
	As for claim 2, as was discussed previously, the powder of Lubart in view of Schmitt comprised metal.
	As for claims 3 and 4, Lubart teaches that the first and second layer and support member/projections may be formed from the same material or a combination of different materials (Page 2 Paragraph 0023 and Pages 9-10 Paragraphs 0099-0100).
	As for claim 5, as shown in Figure 1 of Lubart the cavity 108 had a gap thickness greater than the thickness of the first and second layers 102 and 106.
	As for claim 6, Lubart teaches that the layer further comprised sublayers of different materials (Page 9 Paragraph 0096 and Page 10 Paragraphs 0102 and 104-105).
	As for claim 7, Lubart teaches that the substantially vacuum environment in the cavity defines a pressure of less than the pressure of an environment outside the first layer and second layer (Page 2 Paragraph 0024).
	As for claim 8, as was discussed previously, the process of Lubart in view of Schmitt taught forming each of the components of the insulator by depositing filaments.
	As for claim 9, as was discussed previously, the process of Lubart in view of Schmitt comprised removing all of the binder prior to sintering.
	As for claim 10, Lubart teaches having formed a sacrificial support structure in order to form a cavity within the article being formed by additive manufacturing (Column 58 Line 65 through Column 59 Line 44).

Conclusion
	Claims 1 through 10 have been rejected. Claims 11 through 20 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712